internal_revenue_service number release date index number ----------------------- --------------------------------------------- -------------------------------- ---------------------------- in re ----------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------------- id no ------------- ----------------- telephone number ---------------------- refer reply to cc intl b06 plr-110072-13 date date ty ------- legend ------------------------------------------------ ------------- --------------------------------------- ---------------------------------------- ----------------------------- ---------------------- -------------------- ------------------ -------------------- -------------------- ------------------- taxpayer state company accounting firm law firm date date date date date date dear ------------------ this responds to a letter dated date submitted by accounting firm requesting that the internal_revenue_service service grant taxpayer an extension of time under sec_301_9100-1 and sec_301_9100-3 to file form 4876-a election to be treated as an interest_charge_disc for taxpayer’s first taxable_year the rulings contained in this letter are based upon information and representations submitted by taxpayer and accounting firm and accompanied by penalty of perjury statements executed by appropriate parties this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination plr-110072-13 facts taxpayer is a domestic_corporation wholly owned by company taxpayer was formed to serve as an interest charge domestic_international_sales_corporation ic-disc and has established a commission arrangement with company law firm prepared the articles of incorporation taxpayer was formed on date in state taxpayer engaged accounting firm which specializes in consulting on ic-disc taxation on date on the same day accounting firm advised taxpayer that it did not meet the capitalization requirements to qualify as an ic-disc according to taxpayer’s original submission the two individuals who served as the only board members of both taxpayer and company had offered to subscribe to big_number shares of taxpayer’s stock in exchange for dollar_figure cash those individuals are not the shareholders of taxpayer and taxpayer has not established that any stock was issued by taxpayer with respect to such proposed subscription according to a subsequent submission2 by taxpayer dated date based on information provided by law firm company had issued a promissory note in the amount of dollar_figure to taxpayer on date in exchange for stock based on the limited record before us it is unclear whether taxpayer had any outstanding_stock during the relevant time period and it is also unclear what the value of any such stock may have been after obtaining taxpayer’s ein accounting firm delivered the completed irs form 4876-a to taxpayer on date and erroneously advised taxpayer the election had to be filed by date one day after the actual due_date taxpayer filed the election on date and received a notice of rejection from the service on date taxpayer has requested a ruling that grants an extension of time of days from the date of the ruling letter to file form 4876-a and that such filing will be treated as a timely election to be treated as an ic-disc for taxpayer’s first taxable_year law and analysis sec_992 provides that an election by a corporation to be treated as a disc3 shall be made by such corporation for a taxable_year at any time during the 90-day period immediately preceding the beginning of the taxable_year except that the secretary may give his consent to the making of an election at such other times as he may designate taxpayer also asserts that the original articles of incorporation identified the two individuals as the shareholders of taxpayer but that the articles were amended shortly thereafter to identify company as the sole shareholder of taxpayer in addition while the original articles of incorporation specified a share par_value of dollar_figure the amended articles specified a par_value of dollar_figure the subsequent submission was not accompanied by a penalty of perjury statement as used in this letter the terms ic-disc and disc have the same meaning plr-110072-13 temp sec_1_921-1t provides in part that a corporation electing ic- disc status must file form 4876-a a corporation electing to be treated as an ic-disc for its first taxable_year shall make its election within days after the beginning of that year sec_992 provides that the term disc means with respect to any taxable_year a corporation that is incorporated under the laws of any state and satisfies a number of conditions including that such corporation does not have more than one class of stock and that the par or stated_value of its outstanding_stock is at least dollar_figure on each day of the taxable_year sec_1_992-1 provides that in the case of a corporation that has elected to be treated as a disc for its first taxable_year the capitalization requirement of sec_992 is satisfied if the par_value or in the case of stock without par_value the stated_value of the corporation’s outstanding_stock is at least dollar_figure on the last day of the period within which the election must be made and on each succeeding day of the year sec_301_9100-1 provides in part that the commissioner in exercising the commissioner's discretion may grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election under all subtitles of the code except subtitles e g h and i sec_301_9100-1 provides that a regulatory election is an election whose due_date is prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin for this purpose an election includes an application_for relief in respect of tax sec_301_9100-3 provides that requests for extensions of time for regulatory elections that do not meet the requirements of sec_301_9100-2 automatic extensions must be made under the rules of sec_301_9100-3 requests for relief subject_to sec_301_9100-3 will be granted when the taxpayer provides the evidence including affidavits described in sec_301_9100-3 to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that the grant of relief will not prejudice the interests of the government based on the facts and representations submitted with taxpayer’s ruling_request we conclude that taxpayer satisfies sec_301_9100-3 accordingly taxpayer is granted an extension of time of days from the date of this ruling letter to file form 4876-a such filing will be treated as a timely election to be treated as an ic-disc for taxpayer's first taxable_year the granting of an extension in this ruling letter is not a determination that taxpayer is plr-110072-13 otherwise eligible to make the election or to claim ic-disc status or benefits see sec_301_9100-1 in particular taxpayer may still fail to qualify as an ic- disc for one or more years for failure to meet the capitalization requirement under sec_992 and sec_1_992-1 however we do not attempt to answer that question in this ruling a copy of this letter_ruling should be filed with the form 4876-a this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that written determinations may not be used or cited as precedent except as expressly provided herein this ruling neither expresses nor implies any opinion concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this ruling letter pursuant to a power_of_attorney on file in this office copies of this ruling letter are being furnished to your authorized representatives sincerely ___________________________ christopher j bello branch chief branch office of associate chief_counsel international
